*900
ORDER

PER CURIAM.
Michael D. Sanders appeals the denial, after an evidentiary hearing, of his Rule 29.15 motion for post-conviction relief. In that motion, Sanders sought to vacate his conviction on one count of the class B felony of drug trafficking in the second degree, § 195.223.1(1), RSMo 2000, for which he was sentenced, as a prior and persistent offender and a prior and persistent drug offender, to twelve years’ imprisonment without the possibility of probation or parole. We affirm, as the motion court’s conclusion that Sanders’ claims of trial court error were not cognizable and could not be raised in his Rule 29.15 motion is based on findings of fact and conclusions of law which are not clearly erroneous. An extended opinion would have no precedential value but a memorandum explaining our reasoning has been provided to the parties.
Judgment affirmed. Rule 84.16(b).